Citation Nr: 1112962	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder strain, claimed as a right shoulder condition.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On November 18, 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for service connection for right shoulder strain.  

The Veteran contends that he has a right shoulder disability manifested by pain and stiffness with limited range of motion that began during service when his air mattress deflated during the night causing him to sleep on the ground in temperatures approximately 40 degrees below zero.  The Veteran stated that upon waking up, he experienced a toothache-like pain in his right shoulder that radiated to his back which lasted for about three months.  

The Veteran's service treatment records indicate that he sought treatment for arm and shoulder pain on a few occasions in January 1970 following the incident as described above.  He was seen on January 15, 1970 complaining of a cramped shoulder after sleeping in a bag.  On January 17, 1970 he complained of muscle pain in the left biceps.  On January 21, 1970 he was assessed with muscle strain.  On January 24, 1970 he was assessed with bicipital tendonitis.  On January 23, 1970 it was noted he was doing much better with his shoulder and physical examination was unremarkable.    

The only post-service treatment records associated with the claims file are VA outpatient treatment records dated March 2004 through July 2008.  The first VA treatment record, dated March 2004, noted that the Veteran was an established patient at the Coral Springs Outpatient Clinic, and he was treated on a prior occasion at the Miami VA Hospital for other health conditions.  Further, the VA outpatient treatment records contained in the claims file document an extensive past medical history; however, VA treatment records for the conditions listed are not associated with the claims file.  Moreover, the first and only post-service treatment record that mentions any complaint of or treatment for a potential right shoulder disability is a May 2008 VA treatment record that indicates complaints of right shoulder pain and stiffness.  On that occasion, restricted abduction of the right shoulder was noted and the VA physician noted to "check x-ray," however, no 
x-ray report is associated with the claims file from that occasion.  Given the facts as stated above, VA treatment records dated prior to March 2004, and after August 2008 through the current date should be obtained from the aforementioned VA treatment facilities upon remand, to include any x-rays taken of the right shoulder in May 2008.  

In January 2011, the Veteran submitted additional evidence, to include a VA examination worksheet and a compact disc (CD) from the Miami VAMC, accompanied by a waiver of RO consideration.  The CD reportedly contains CT scan and x-ray images of the upper extremities obtained on July 27, 2010; August 2, 2010; November 22, 2010; and December 14, 2010.  The Board notes, however, that the corresponding VA treatment records interpreting such diagnostic images have not been associated with the claims file.  As such, the VA treatment records that correspond with the aforementioned dates and images should be obtained upon remand.

In addition, the record reflects that the Veteran receives disability benefits from the Social Security Administration.  Those records may contain relevant information.  Accordingly, such records should be requested and associated with the claims file. 

Finally, although a VA joints examination was conducted in August 2008, the examiner did not address the Veteran's in-service diagnosis of bicipital tendonitis.  As such, after the record has been updated to the extent possible with the requested VA treatment records, the Veteran should be scheduled for a new VA orthopedic examination, to include a review of the Miami VAMC CD containing the 2010 diagnostic images and report.

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant treatment records from the VA Medical Center in Miami, Florida and the Coral Springs VA Outpatient Clinic dating prior to March 2004, and since August 2008, to include the reports corresponding with the radiographic images from the Miami VAMC dated July 27, 2010; August 2, 2010; November 22, 2010; and December 14, 2010.   In addition, request the reports of any right shoulder 
x-ray conducted in May 2008.  

2. The RO/AMC should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  Associate the printed records with the claims file.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination by a physician to determine the nature and extent of any current right shoulder disability and to obtain an opinion as to whether such is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported in detail.  

Following a review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is more likely (greater than 50 percent probability), less likely (less than 50 percent probability), or at least as likely as not (50 percent probability) that any current disability of the right shoulder arose during service or is otherwise related to service, to include the complaints of shoulder cramping/bicipital tendonitis noted in January 1970.  The reasoning for all opinions expressed should be provided.

4. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


